Per Curiam.
Plaintiffs appeal from a judgment for attorneys’ fees for appeal allowed by the trial judge pursuant to remand in Elmore v. Graystone of Centralia, Inc., 63 Wn. (2d) 250, 387 P. (2d) 75.
The trial court awarded attorneys’ fees for appeal in the amount of $1,000. .Appellants contend the award is excessive. Respondent in the trial court sued for and recovered $2,745.60 plus costs and was awarded $300 trial attorneys’ fees. The appeal involved no difficult question of law. To some extent at least, attorneys’ fees allowed should be based upon the amount recovered. Maryland Cas. Co. v. Tacoma, 199 Wash. 72, 90 P. (2d) 226, 123 A.L.R. 399.
We are advised by counsel that the King County Bar Association minimum fee schedule in effect when this appeal was taken suggested a minimum fee of $350 for preparation of appeal, plus $200 for oral argument.
Under all the circumstances of this case, we feel that the award of $1,000 attorneys’ fees is excessive. We therefore reduce the attorneys’ *949fees to $700. Neither party will be allowed costs or attorneys’ fees for this appeal.
So modified, the judgment is affirmed.
April 6, 1965. Petition for rehearing denied.